


Exhibit 10.19
17614131.3    
09-10-14


PROMISSORY NOTE


$1,500,000
Chicago, Illinois
September 24, 2014



1.    AGREEMENT TO PAY. For value received, WOODLAND MANOR NURSING, LLC and
GLENVUE H&R NURSING, LLC, each a Georgia limited liability company
(collectively, the “Borrowers”), hereby jointly and severally promise to pay to
the order of THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation
(the “Lender”), the principal sum of $1,500,000 (the “Loan”), or so much of the
Loan as may be advanced under and pursuant to that certain Loan and Security
Agreement dated as of even date herewith (the “Loan Agreement”), executed by and
among the Borrowers and the Lender, on or before September 24, 2017 (the
“Maturity Date”), at the time and place and in the manner hereinafter provided,
together with interest thereon at the rate or rates described below, and any and
all other amounts which may be due and payable hereunder or under any of the
“Loan Documents” (as defined in the Loan Agreement) from time to time. All
capitalized terms used and not otherwise defined in this Note shall have the
same meanings as in the Loan Agreement. Each disbursement on the Loan made by
the Lender, and all payments on account of the principal and interest thereof
shall be recorded on the books and records of the Lender and the principal
balance as shown on such books and records, or any copy thereof certified by an
officer of the Lender, shall be rebuttably presumptive evidence of the principal
amount owing hereunder.
2.    INTEREST RATE.
2.1    Interest Prior to Default. Except as otherwise expressly provided in this
Note, interest shall accrue on the principal balance of this Note through the
Maturity Date at a rate of interest equal to the greater of (i) a floating per
annum rate of interest equal to the “Prime Rate” (as defined below), plus 1.0%,
or (ii) 5.0% per annum. Changes in the rate of interest to be charged hereunder
based on the Prime Rate shall take effect immediately upon the occurrence of any
change in the Prime Rate. For purposes of this Note, the term “Prime Rate” means
the floating per annum rate of interest most recently announced by the Lender at
Chicago, Illinois as its prime or base rate. A certificate made by an officer of
the Lender stating the Prime Rate in effect on any given day, for the purposes
hereof, shall be conclusive evidence of the Prime Rate in effect on such day.
The Prime Rate is a base reference rate of interest adopted by the Lender as a
general benchmark from which the Lender determines the floating interest rates
chargeable on various loans to borrowers with varying degrees of
creditworthiness and the Borrowers acknowledge and agree that the Lender has
made no representations whatsoever that the Prime Rate is the interest rate
actually offered by the Lender to borrowers of any particular creditworthiness.
2.2    Interest After Default. From and after the Maturity Date or upon the
occurrence and during the continuance of an Event of Default, interest shall
accrue on the unpaid principal balance during any such period at an annual rate
(the “Default Rate”) 5.0% greater than the

- 1 -

--------------------------------------------------------------------------------




interest rate which would otherwise be in effect under the terms of this Note.
However, in no event shall the Default Rate exceed the maximum rate permitted by
law. The interest accruing under this Section shall be immediately due and
payable by the Borrowers to the holder of this Note upon demand and shall be
additional indebtedness evidenced by this Note.
2.3    Interest Calculation. Interest on this Note shall be calculated on the
basis of a 360-day year and the actual number of days elapsed in any portion of
a month in which interest is due. If any payment to be made by the Borrowers
hereunder shall become due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in computing any interest in respect of such payment.
3.    PAYMENT TERMS.
3.1    Payment of Principal and Interest. Payments of principal and interest due
under this Note, if not sooner declared to be due in accordance with the
provisions hereof, shall be made as follows:
(a)    On the first day of the month of November, 2014, and on the first day of
each month thereafter through and including the month in which the Maturity Date
occurs, interest accrued on this Note shall be due and payable.
(b)    Principal shall be payable on this Note in accordance with the provisions
of Section 3.3 of the Loan Agreement.
(c)    The unpaid principal balance of this Note, if not sooner paid or declared
to be due in accordance with the terms hereof, together with all accrued and
unpaid interest thereon and any other amounts due and payable hereunder or under
any of the Loan Documents shall be due and payable in full on the Maturity Date.
3.2    Application of Payments. Prior to the occurrence of an Event of Default,
all payments and prepayments on account of the indebtedness evidenced by this
Note shall be applied as follows: (a) first, to fees, expenses, costs and other
similar amounts then due and payable to the Lender, including, without
limitation any prepayment premium, exit fee or late charges due hereunder,
(b) second, to accrued and unpaid interest on the principal balance of this
Note, (c) third, to the payment of principal due in the month in which the
payment or prepayment is made, (d) fourth, to any escrows, impounds or other
amounts which may then be due and payable under the Loan Documents, (e) fifth,
to any other amounts then due the Lender hereunder or under any of the Loan
Documents, and (f) last, to the unpaid principal balance of this Note in the
inverse order of maturity. Any prepayment on account of the indebtedness
evidenced by this Note shall not extend or postpone the due date or reduce the
amount of any subsequent monthly payment of principal and interest due
hereunder. After an Event of Default has occurred and is continuing, payments
may be applied by the Lender to amounts owed hereunder and under the Loan
Documents in such order as the Lender shall determine, in its sole discretion.
3.3    Method of Payments. All payments of principal and interest hereunder
shall be paid by automatic debit, wire transfer, check or in coin or currency
which, at the time or times of payment, is the legal tender for public and
private debts in the United States of America and shall

- 2 -

--------------------------------------------------------------------------------




be made at such place as the Lender or the legal holder or holders of this Note
may from time to time appoint in the payment invoice or otherwise in writing,
and in the absence of such appointment, then at the offices of the Lender at 120
South LaSalle Street, Chicago, Illinois 60603. Payment made by check shall be
deemed paid on the date the Lender receives such check; provided, however, that
if such check is subsequently returned to the Lender unpaid due to insufficient
funds or otherwise, the payment shall not be deemed to have been made and shall
continue to bear interest until collected. Notwithstanding the foregoing, the
final payment due under this Note must be made by wire transfer or other
immediately available funds. With the exception of interest which under the
terms of the Loan Documents is to be paid from a disbursement of proceeds of the
Loan, interest, principal payments and any fees and expenses owed the Lender
from time to time will be deducted by the Lender automatically on the due date
from the Borrowers’ account with the Lender, other than the Governmental AR
Account and the Lessee Rent Account, as designated in writing by the Borrowers.
The Borrowers shall maintain sufficient funds in the account on the dates the
Lender enters debits authorized by this Note. If there are insufficient funds in
the account on the date the Lender enters any debit authorized by this Note, the
debit will be reversed. The Borrowers may terminate this direct debt arrangement
at any time by sending written notice to the Lender at the address specified
above.
3.4    Late Charge. If any payment of interest or principal due hereunder is not
made within five days after such payment is due in accordance with the terms
hereof, then, in addition to the payment of the amount so due, the Borrowers
shall pay to the Lender a “late charge” of five cents for each whole dollar so
overdue to defray part of the cost of collection and handling such late payment.
The Borrowers agree that the damages to be sustained by the holder hereof for
the detriment caused by any late payment are extremely difficult and impractical
to ascertain, and that the amount of five cents for each one dollar due is a
reasonable estimate of such damages, does not constitute interest, and is not a
penalty.
3.5    Principal Prepayments. The principal of this Note may be prepaid, at any
time, in whole or in part, without premium or penalty, provided that such
prepayment is accompanied by a simultaneous payment of all accrued and unpaid
interest on this Note through the date of prepayment.
4.    SECURITY; LOAN DOCUMENTS. This Note is secured by the Loan Agreement and
the other Loan Documents. Reference is hereby made to the Loan Agreement and the
other Loan Documents (all of which are incorporated herein by reference as fully
and with the same effect as if set forth herein at length) for a statement of
the covenants and agreements contained therein, a statement of the rights,
remedies, and security afforded thereby, and all matters therein contained.
5.    EVENTS OF DEFAULT. The occurrence of any one or more of the following
events shall constitute an “Event of Default” under this Note:
(a)    The failure by the Borrowers to pay (i) any installment of principal or
interest payable pursuant to this Note on the date when due, or (ii) any other
amount payable to the Lender under this Note, the Loan Agreement or any of the
other Loan Documents on the date when any such payment is due in accordance with
the terms hereof or thereof; or

- 3 -

--------------------------------------------------------------------------------






(b)    The occurrence of any “Event of Default” under the Loan Agreement or any
of the other Loan Documents.
For purposes of this Note, the term “Default” means the occurrence or existence
of any event or circumstance which, with the giving of notice or passage of
time, or both, would constitute an Event of Default.
6.    REMEDIES. At the election of the holder hereof, and without notice, the
principal balance remaining unpaid under this Note, and all unpaid interest
accrued thereon and any other amounts due hereunder, shall be and become
immediately due and payable in full upon the occurrence of any Event of Default,
and in the event of the occurrence of certain Events of Default under the Loan
Agreement, this Note shall automatically become due and payable immediately as
provided in the Loan Agreement. Failure to exercise this option shall not
constitute a waiver of the right to exercise same in the event of any subsequent
Event of Default. No holder hereof shall, by any act of omission or commission,
be deemed to waive any of its rights, remedies or powers hereunder or otherwise
unless such waiver is in writing and signed by the holder hereof, and then only
to the extent specifically set forth therein. The rights, remedies and powers of
the holder hereof, as provided in this Note and in all of the other Loan
Documents are cumulative and concurrent, and may be pursued singly, successively
or together against the Borrowers, any Guarantor hereof and any security given
at any time to secure the repayment hereof, all at the sole discretion of the
holder hereof. If any suit or action is instituted or attorneys are employed to
collect this Note or any part hereof, the Borrowers promise and agree to pay all
costs of collection, including reasonable attorneys’ fees and court costs.
7.    COVENANTS AND WAIVERS. The Borrowers and all others who now or may at any
time become liable for all or any part of the obligations evidenced hereby,
expressly agree hereby to be jointly and severally bound, and jointly and
severally: (i) waive and renounce any and all homestead, redemption and
exemption rights and the benefit of all valuation and appraisement privileges
against the indebtedness evidenced by this Note or by any extension or renewal
hereof; (ii) waive presentment and demand for payment, notices of nonpayment and
of dishonor, protest of dishonor, and notice of protest; (iii) except as
expressly provided in the Loan Documents, waive any and all notices in
connection with the delivery and acceptance hereof and all other notices in
connection with the performance, default, or enforcement of the payment hereof
or hereunder; (iv) waive any and all lack of diligence and delays in the
enforcement of the payment hereof; (v) agree that the liability of the Borrowers
and each guarantor, endorser or obligor shall be unconditional and without
regard to the liability of any other person or entity for the payment hereof,
and shall not in any manner be affected by any indulgence or forbearance granted
or consented to by the Lender to any of them with respect hereto; (vi) consent
to any and all extensions of time, renewals, waivers, or modifications that may
be granted by the Lender with respect to the payment or other provisions hereof,
and to the release of any security at any time given for the payment hereof, or
any part thereof, with or without substitution, and to the release of any person
or entity liable for the payment hereof; and (vii) consent to the addition of
any and all other makers, endorsers, guarantors, and other obligors for the
payment hereof, and to the acceptance of any and all other security for the
payment hereof, and agree that the addition of any such makers, endorsers,
guarantors or other obligors, or security shall not affect the liability of the
Borrowers, any guarantor and all others now liable for all or any part of the

- 4 -

--------------------------------------------------------------------------------




obligations evidenced hereby. This provision is a material inducement for the
Lender making the Loan to the Borrowers.
8.    GENERAL AGREEMENTS.
8.1    Incorporation of Section 12.2 of Loan Agreement. The provisions of
Section 12.2 of the Loan Agreement are hereby incorporated into and made a part
of this Note.
8.2    Usury and Truth in Lending. The Loan is a “business loan” within the
meaning of subparagraph (1)(c) contained in Section 205/4 of Chapter 815 of the
Illinois Compiled Statutes, as amended, and does not violate the provisions of
the usury laws of the State, any consumer credit laws or the usury laws of any
state which may have jurisdiction over this transaction, the Borrowers or any
property securing the Loan. The Loan is an exempted transaction under the Truth
In Lending Act, 15 U.S.C., §1601, et seq., as amended.
8.3    Time. Time is of the essence hereof.
8.4    Governing Law. This Note is governed and controlled as to validity,
enforcement, interpretation, construction, effect and in all other respects by
the statutes, laws and decisions of the State of Illinois, without regard to its
conflict of laws provisions.
8.5    Entire Agreement; Amendments. This Note sets forth all of the covenants,
promises, agreements, conditions and understandings of the parties relating to
the subject matter of this Note, and there are no covenants, promises,
agreements, conditions or understandings, either oral or written, between them
other than as are herein set forth. Each Borrower acknowledges that it is
executing this Note without relying on any statements, representations or
warranties, either oral or written, that are not expressly set forth herein.
This Note may not be changed or amended orally but only by an instrument in
writing signed by the party against whom enforcement of the change or amendment
is sought.
8.6    No Joint Venture. The Lender shall not be construed for any purpose to be
a partner, joint venturer, agent or associate of the Borrowers or of any lessee,
operator, concessionaire or licensee of the Borrowers in the conduct of their
business, and by the execution of this Note, the Borrowers agree to indemnify,
defend, and hold the Lender harmless from and against any and all damages,
costs, expenses and liability that may be incurred by the Lender as a result of
a claim that the Lender is such partner, joint venturer, agent or associate.
8.7    Disbursement. This Note has been made and delivered at Chicago, Illinois
and all funds disbursed to or for the benefit of the Borrowers will be disbursed
in Chicago, Illinois.
8.8    Joint and Several Obligations; Successors and Assigns. If this Note is
executed by more than one party, the obligations and liabilities of each
Borrower under this Note shall be joint and several. This Note shall be binding
upon and enforceable against each Borrower and their respective successors and
assigns. This Note shall inure to the benefit of and may be enforced by the
Lender and its successors and assigns.
8.9    Severable Provisions. If any provision of this Note is deemed to be
invalid by reason of the operation of law, or by reason of the interpretation
placed thereon by any

- 5 -

--------------------------------------------------------------------------------




administrative agency or any court, the Borrowers and the Lender shall negotiate
an equitable adjustment in the provisions of the same in order to effect, to the
maximum extent permitted by law, the purpose of this Note, and the validity and
enforceability of the remaining provisions, or portions or applications thereof,
shall not be affected thereby and shall remain in full force and effect.
8.10    Interest Limitation. If the interest provisions herein or in any of the
Loan Documents shall result, at any time during the Loan, in an effective rate
of interest which, for any month, exceeds the limit of usury or other laws
applicable to the Loan, all sums in excess of those lawfully collectible as
interest for the period in question shall, without further agreement or notice
between or by any party hereto, be applied upon principal immediately upon
receipt of such monies by the Lender, with the same force and effect as though
the payer has specifically designated such extra sums to be so applied to
principal and the Lender had agreed to accept such extra payment(s) as a
premium-free prepayment. Notwithstanding the foregoing, however, the Lender may
at any time and from time to time elect by notice in writing to the Borrowers to
reduce or limit the collection to such sums which, when added to the said
first-stated interest, shall not result in any payments toward principal in
accordance with the requirements of the preceding sentence. In no event shall
any agreed to or actual exaction as consideration for this Loan transcend the
limits imposed or provided by the law applicable to this transaction or the
maker hereof for the use or detention of money or for forbearance in seeking its
collection.
8.11    Assignability. The Lender may at any time assign its rights in this Note
and the Loan Documents, or any part thereof and transfer its rights in any or
all of the collateral, and the Lender thereafter shall be relieved from all
liability with respect to such collateral. In addition, the Lender may at any
time sell one or more participations in this Note. The Borrowers may not assign
their interest in this Note, or any other agreement with the Lender or any
portion thereof, either voluntarily or by operation of law, without the prior
written consent of the Lender.
9.    NOTICES. All notices required under this Note will be in writing and will
be transmitted in the manner and to the addresses required by the Loan
Agreement, or to such other addresses as the Lender and the Borrowers may
specify from time to time in writing.
10.    LITIGATION PROVISIONS.
10.1    Consent to Jurisdiction. EACH BORROWER CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, AND OF
ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION IN THE COUNTY IN WHICH
ITS FACILITY IS LOCATED, IN WHICH ANY LEGAL PROCEEDING MAY BE COMMENCED OR
PENDING RELATING IN ANY MANNER TO THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN
DOCUMENTS.
10.2    Consent to Venue. EACH BORROWER AGREES THAT ANY LEGAL PROCEEDING
RELATING TO THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT AGAINST SUCH BORROWER IN ANY STATE OR FEDERAL COURT LOCATED IN CHICAGO,
ILLINOIS, OR ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION IN THE
COUNTY IN

- 6 -

--------------------------------------------------------------------------------




WHICH ITS FACILITY IS LOCATED. EACH BORROWER WAIVES ANY OBJECTION TO VENUE IN
ANY SUCH COURT AND WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE
FROM ANY SUCH COURT.
10.4    No Proceedings in Other Jurisdictions. EACH BORROWER AGREES THAT IT WILL
NOT COMMENCE ANY LEGAL PROCEEDING AGAINST THE LENDER RELATING IN ANY MANNER TO
THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS IN ANY COURT OTHER THAN A
STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, OR IF A LEGAL PROCEEDING IS
COMMENCED BY THE LENDER AGAINST SUCH BORROWER IN A COURT IN ANOTHER LOCATION, BY
WAY OF A COUNTERCLAIM IN SUCH LEGAL PROCEEDING.
10.5    Waiver of Jury Trial. EACH BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY
LEGAL PROCEEDING RELATING TO THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN
DOCUMENTS.
11.    CUSTOMER IDENTIFICATION - USA PATRIOT ACT NOTICE; OFAC AND BANK SECRECY
ACT.  The Lender hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56, signed into law October 26,
2001) (the “Act”), and the Lender’s policies and practices, the Lender is
required to obtain, verify and record certain information and documentation that
identifies the Borrowers, which information includes the name and address of the
Borrowers and such other information that will allow the Lender to identify the
Borrowers in accordance with the Act. In addition, the Borrowers shall (a)
ensure that no person who owns a controlling interest in or otherwise controls
any Borrower or any subsidiary of any Borrower is or shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the Office of Foreign Assets Control (“OFAC”), the Department of
the Treasury or included in any Executive Orders, (b) not use or permit the use
of the proceeds of the Loan to violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto,
and (c) comply, and cause any of its subsidiaries to comply, with all applicable
Bank Secrecy Act (“BSA”) laws and regulations, as amended.
12.    EXPENSES AND INDEMNIFICATION. The Borrowers shall pay all costs and
expenses incurred by the Lender in connection with the preparation of this Note
and the Loan Documents, including, without limitation, reasonable attorneys’
fees and time charges of attorneys who may be employees of the Lender or any
affiliate or parent of the Lender. The Borrowers shall pay any and all stamp and
other taxes, UCC search fees, filing fees and other costs and expenses in
connection with the execution and delivery of this Note and the other
instruments and documents to be delivered hereunder, and agrees to save the
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such costs and expenses.
Each Borrower hereby authorizes the Lender to charge any account of such
Borrower with the Lender for all sums due under this Section, other than the
account which is governed by the DAISA. The Borrowers also agree to defend (with
counsel satisfactory to the Lender), protect, indemnify and hold harmless the
Lender and its officers, directors, employees, attorneys and agents (each an
“Indemnified Party”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs,

- 7 -

--------------------------------------------------------------------------------




expenses and distributions of any kind or nature (including, without limitation,
the disbursements and the reasonable fees of counsel for each Indemnified Party
thereto, which shall also include, without limitation, attorneys’ fees and time
charges of attorneys who may be employees of the Lender), which may be imposed
on, incurred by, or asserted against, any Indemnified Party (whether direct,
indirect or consequential and whether based on any federal, state or local laws
or regulations, including, without limitation, securities, environmental laws
and commercial laws and regulations, under common law or in equity, or based on
contract or otherwise) in any manner relating to or arising out of this Note or
any of the Loan Documents, or any act, event or transaction related or attendant
thereto, the preparation, execution and delivery of this Note and the Loan
Documents, the making or issuance and management of the Loan, the use or
intended use of the proceeds of this Note and the enforcement of the Lender’s
rights and remedies under this Note and the other Loan Documents; provided,
however, that the Borrowers shall not have any obligations hereunder to any
Indemnified Party with respect to matters caused by or resulting from the
willful misconduct or gross negligence of such Indemnified Party. To the extent
that the undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, the Borrowers shall
satisfy such undertaking to the maximum extent permitted by applicable law. Any
liability, obligation, loss, damage, penalty, cost or expense covered by this
indemnity shall be paid to each Indemnified Party on demand, and failing prompt
payment, together with interest thereon at the Default Rate from the date
incurred by each Indemnified Party until paid by the Borrowers, shall be added
to the obligations of the Borrowers evidenced by this Note and secured by the
collateral securing this Note. The provisions of this Section shall survive the
satisfaction and payment of this Note. However, while the HUD Financing is in
effect, in no event shall the cost of such indemnification come from Project
proceeds, nor shall it become a lien against the Project, the FHA Mortgagee’s
Priority Collateral, or the AR Lender Priority Collateral. In no event shall any
attorneys’ fees referred to in this or any other provision of this Note which
are incurred in connection with any dispute relating to the HUD Financing be
secured by the AR Lender Priority Collateral, and this sentence shall not be
construed as permitting any attorneys’ fees which are incurred in connection
with any dispute not relating to the HUD Financing to be secured by the AR
Lender Priority Collateral so long as the HUD Financing is in effect.


[SIGNATURE PAGE(S) AND EXHIBIT(S),
IF ANY, FOLLOW THIS PAGE]



- 8 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrowers have executed and delivered this Promissory
Note as of the day and year first above written.


 
WOODLAND MANOR NURSING, LLC
 
By: /s/ David Rubenstein
 
David Rubenstein, Manager
 
 
 
GLENVUE H&R NURSING, LLC
 
By: /s/ David Rubenstein
 
David Rubenstein, Manager

                



AdCare Woodland/Glenvue HUD Operator Loan Note -
- Signature Page -

